Citation Nr: 0402481	
Decision Date: 01/26/04    Archive Date: 02/05/04

DOCKET NO.  03-05 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Entitlement to service connection for a bilateral foot 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The veteran had active service from September 1974 to April 
1976.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a February 2001 decision of the Washington, D.C., 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The RO denied service connection for a bilateral foot 
condition.  

A hearing was held in July 2003 at the Board before the 
undersigned Veterans Law Judge (VLJ).  A transcript of the 
proceeding is of record.  In a prehearing conference, the 
veteran clarified that his claim is for an 
all-inclusive generic bilateral foot disorder encompassing 
various diagnoses.


FINDING OF FACT

According to the medical evidence of record, it is just as 
likely as not the veteran's bilateral foot disorder is 
attributable to his service in the military.


CONCLUSION OF LAW

The veteran's bilateral foot disorder was incurred in 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2003).




REASONS AND BASES FOR FINDING AND CONCLUSION

Background

On an examination in August 1974 for service entrance, the 
veteran reported no foot problems, and the feet were 
evaluated as normal.  Service medical records disclose that 
the veteran was examined at clinic in January 1976, 
complaining of left foot pain after twisting his ankle.  A 
sprained ankle was suspected.  Clinical inspection revealed 
flat feet.  The assessment was that the veteran was 
experiencing added pressure on the talus bone caused by 
falling arches.  On an examination in March 1976 for service 
separation, the veteran reported foot trouble.  The feet were 
evaluated as normal.  A report of the veteran's separation 
from service shows that his primary military occupation 
specialty (MOS) was Chemical Operator Assistant.  

VA medical records, dated in November and December 1993, 
reflect the veteran's history of a recent fall while playing 
basketball.  X-ray examination showed a medial malleolar 
fracture of the left ankle.  An October 1999 treatment entry 
indicates a complaint of pain in both feet, particularly when 
running.

A VA foot examination was performed in November 2000.  The 
veteran complained of pain and stiffness involving both feet.  
Clinical and x-ray examination of the feet was performed.  
The diagnoses were minimal hallux deformity of both feet; and 
chronic plantar fasciitis of both feet.  

An examination was performed at a VA neurology clinic in 
October 2002.  The veteran stated that his foot problems 
began during military service when he often had to stand in 
water for long periods to perform his duties.  The examiner 
commented that prolonged exposure to water, even in 
nonextreme temperature fluctuations, was consistent with 
subacute or mild immersion foot syndrome-such exposure was a 
precipitating factor for neurovasculitis and 
fasciofibromyositis.  Additionally, the examiner remarked 
that the veteran also experienced preexisting undetermined 
foot architecture malalignment secondary to bilateral foot 
and toe deformities.  The examiner reported that medical 
records from certain facilities documented the veteran's 
history of foot symptoms.  

The examiner went on to state that it was well known that 
irregularities of any nature, including bone, nerve or 
vascular irregularities, alter the pedal anatomy and 
mechanism of action and have chronic sequelae.  The primary 
sequela was fascial pain.  It was observed that, in the 
veteran's case, foot deformities might be subtle and 
asymptomatic until the occurrence of incidental trauma.  A 
foot deformity like the veteran's, involving abnormal 
curvature, produced inherent tendon and ligamentous 
asymmetry.  After trauma, the feet could not return to normal 
positioning for full recovery.  Clinical inspection of the 
feet was performed.  The assessment was that there was a high 
probability that the etiology of the veteran's chronic 
bilateral foot pain was service related.  The diagnoses were 
bilateral hallux valgus; plantar fascial fibromatosis; and 
bilateral calcaneal spur.

Preliminary Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), was signed into law on 
November 9, 2000.  It since has been codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  And the implementing regulations are codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2003).  

The Act essentially eliminates the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim-but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also requires VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  See 38 U.S.C.A. § 5103(a); Charles 
v. Principi, 16 Vet. App. 370, 373-74 (2002).

The rating decision appealed and the statement of the case 
(SOC), especially when considered together, discussed the 
pertinent evidence, provided the laws and regulations 
governing the claim, and essentially notified the veteran of 
the evidence needed to prevail.  

Note also that very recent legislation authorizes VA to 
consider a claim, as here, even prior to expiration of the 
one-year grace period following a VCAA notice.  See the 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 
2651 (Dec. 16, 2003).  The veteran, though, still retains the 
right to submit additional supporting evidence up until the 
full one-year grace period expires.  This is important to 
point out because, in its March 1, 2001 VCAA letter, the RO 
indicated it was preferable the veteran responded within 60 
days.  That, at first glance, was in violation of a holding 
in a recent precedent case.  See Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, No. 02-7007, -7008, 
-7009, -7010 (Fed. Cir. Sept. 22, 2003); see, too, Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339, 1348 (Fed. Cir. 2003).  But bear in mind the RO's March 
1, 2001 letter also indicated that, notwithstanding the 
preference that the veteran respond within 60 days, he still 
had the remainder of the one-year period following that 
letter to submit additional supporting evidence without fear 
of penalty.  And it already has been well more than one year 
since he received that letter with no mention that additional 
evidence needs to be obtained.  Regardless, though, the 
recent passage of the Veterans Benefits Act of 2003, Pub. L. 
No. 108-183, 117 Stat. 2651 (Dec. 16, 2003), negates any need 
to further delay a decision in this appeal.  The veteran has 
been duly apprised of the VCAA and all that it entails, so 
adjudication of his claim at this juncture poses no potential 
risk of prejudicing him.  See, e.g., Bernard v. Brown, 4 Vet. 
App. 384 (1993).

Additionally, in Pelegrini v. Principi, No. 01-944 (U.S. Vet. 
App. Jan. 13, 2004), the United States Court of Appeals for 
Veterans Claims (Court) held that the plain language of 38 
U.S.C.A. § 5103(a) (West 2002) requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" that, 
or "immediately after," the Secretary receives a complete or 
substantially complete application for 
VA-administered benefits.  Id. at 11.  Pelegrini further held 
that the Secretary failed to demonstrate that, "lack of such 
a pre-AOJ-decision notice was not prejudicial to the 
appellant, see 38 U.S.C. § 7261(b)(2) (as amended by the 
Veterans Benefits Act of 2002, Pub. L. No. 107-330, § 401, 
116 Stat. 2820, 2832) (providing that "[i]n making the 
determinations under [section 7261(a)], the Court shall . . . 
take due account of the rule of prejudicial error")".  Id at 
13.

The Board acknowledges that the March 1, 2001 VCAA letter 
from the RO advising the veteran of his rights in VA's claims 
process postdated the February 23, 2001 decision denying his 
claim for service connection for a bilateral foot disorder.  
But this is inconsequential in this particular appeal 
(i.e., nonprejudicial error) because, for the reasons stated 
below, the Board will grant his claim in its entirety 
irrespective of this.  So there is no need to remand this 
case to the RO to correct this procedural defect in the 
actual sequence of events.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384 (1993).  

Legal Criteria

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  

Service connection may also be granted for a disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

Analysis

Although there is some medical evidence suggesting a pre-
service deformity of the feet, no defects of the veteran's 
feet were noted during his service entrance examination.  
Accordingly, he is accorded the presumption of soundness at 
entrance on active duty.  38 U.S.C.A. §§ 1111, 1137 (West 
2002).  And the presumption of soundness has not been 
rebutted by clear and unmistakable evidence to the contrary.  
See VAOPGCPREC 3-2003 (July 16, 2003).

The service medical records document complaints of foot pain, 
apparently resulting from fallen arches or pes planus (flat 
feet).  Further, a VA neurological examiner, who reviewed the 
claims file, suggested that, apart from any preexisting 
malalignment of the feet in service, the veteran experienced 
immersion foot in service; in turn, immersion foot might well 
have produced neurovascular and fascial pathology of his 
feet-a pathology first demonstrated in postservice years.  
His history of performing tasks in service involving 
prolonged exposure to water appears to be plausible, in view 
of his MOS of record.  

The reports of the two VA clinicians, who examined the 
veteran in recent years, when read together, can be taken as 
supporting a finding that he has foot pain stemming from 
hallux valgus, plantar fascial changes, and calcaneal spurs.  
One of the examiners linked the onset of the veteran's foot 
pathology to precipitating factors that were present during 
service.  The examiner's assessment is plausible and 
supported by a review of the record, and any other competent 
evidence does not refute that favorable nexus opinion.  
Resolving benefit of the doubt in the veteran's favor, the 
Board concludes that service connection for a 
bilateral foot disorder is warranted.  38 U.S.C.A. 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 
(1991). 


ORDER

Service connection for a bilateral foot disorder is granted.



	                        
____________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



